Citation Nr: 0023524	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in March 1999.

By rating decision in September 1997, a claim of entitlement 
to service connection for prostate cancer was denied.  The 
veteran filed a notice of disagreement, and a statement of 
the case was issued.  However, a substantive appeal was not 
received to compete the appeal, and that issue is therefore 
not in appellate status.  38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  By rating decision in January 1977, a claim by the 
veteran for of entitlement to service connection for diabetes 
mellitus was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  By rating decision in October 1994, it was determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

3.  Evidence received since the October 1994 rating decision 
is not, by itself or in connection with the other evidence of 
record, so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The January 1977 and October 1994 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received subsequent to the October 1994 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim by the veteran for entitlement to service connection 
for diabetes mellitus was denied by rating decision in 
January 1977.  A notice of disagreement was not received to 
initiate an appeal from that determination, and it therefore 
became final.  38 U.S.C.A. § 7105(c).  However, a claim which 
is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The veteran 
subsequently attempted to reopen his claim, but it was 
determined by rating decision in October 1994 that new and 
material evidence had not been received.  A notice of 
disagreement was not received in connection with the October 
1994 rating decision, and it also became final.  38 U.S.C.A. 
§ 7105(c).  The veteran again attempted to reopen his claim, 
and the RO determined by rating decision in October 1998 that 
new and material evidence had not been received.  However, 
the veteran did file a notice of disagreement from the 
October 1998 determination, and the present appeal ensued.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to reopen a claim, there must 
be new and material evidence presented or secured "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the October 1994 rating 
decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

Evidence of record at the time of the October 1994 rating 
decision (as well as the January 1977 rating decision) did 
not include any service medical records other than the report 
of examination upon discharge from service (which did not 
include and findings or diagnosis of diabetes).  The record 
shows a number of attempts to locate such service medical 
records as well as records from alternate sources, but no 
records were located except for some morning reports 
documenting treatment for an unrelated disorder.  The 
evidence of record in October 1994 included the discharge 
examination report as well as both private and VA medical 
records showing treatment for diabetes mellitus a number of 
years after service.  Based on that record, the RO determined 
that no new and material evidence had been received since the 
January 1977 rating decision.  Essentially, the evidence of 
record did not document diabetes during service or within one 
year of discharge.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The evidence did not show diabetes for many 
years after service and did not otherwise show any 
relationship to service.  38 C.F.R. § 3.303(d).   

The evidence received into the record since the October 1994 
rating decision includes various medical records documenting 
treatment for various unrelated disorders, and some of these 
records do include references to diabetes.  However, none of 
these items of evidence show diabetes during service or for 
many years after service.  They therefore do not add anything 
to the record that was not known before.  This information 
was cumulative of medical evidence already of record which 
showed that the veteran had diabetes.  The veteran's 
statements made in connection with the claim are essentially 
duplicative of argument he offered in connection with the 
prior denials.  

The Board stresses to the veteran and to his representative 
that the fact that the veteran suffers from diabetes mellitus 
is not questioned.  The underlying basis for the prior final 
denial was the lack of evidence showing that the diabetes was 
first manifested during service, within one year of 
discharge, or is otherwise related to service.  With the 
basis for the prior denial in mind, the Board is compelled to 
conclude that there has been no new evidence received which 
is by itself, or in connection with evidence already of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  As no new and 
material evidence has been received, the claim has not been 
reopened.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

